Title: Private Agreement for Lease of the Hôtel de Langeac, [5 September 1785]
From: Jefferson, Thomas,Comte De Langeac
To: 



[5 Sep. 1785]

Entre les soussignés
Haut et Puissant Seigneur Auguste-Louis-Joseph-Fidel-Amand De Lespinasse Langeac, Chevalier Comte de Langeac, Colonel  d’Infanterie, Chevalier de l’Ordre royal et Militaire de St. Louis, Gouverneur pour le Roi des Villes de Guerande, Le Croisic et St. Nazaire en Bretagne, de celle de Ruë en Picardie, et en Survivance de celle du Puy en Vélay, et ancien Capitaine des Gardes de la porte de Monsieur, frère du Roi, Seigneur du Comté d’Arlet de d’autres Lieux, d’une part
Et Son Excellence Thomas Jefferson, Ministre plénipotentiaire des Etats Unis d’Amérique à la Cour de France, d’autre part
A été dit, convenu et arrêté ce qui suit
Ils declarent que si, par le bail fait à sa dite Excellence, devant Me. Périer et son confrère, Notaires à Paris, ce jourd’hui, des Hotel, Jardin et dépendances appartenant audit Seigneur, Comte de Langeac, à la grille de Chaillot, le prix annuel du loyer n’a été porté qu’à Trois mille cinq cents Livres, cette Fixation n’a été déterminée que par des motifs particuliers qui ne doivent aucunement nuire aux conventions primitives arrêtées entr’eux, et qui subsistent Toujours, et que le prix réel dudit Loyer a été convenu entr’eux et demeuré Irrévocablement fixé par ces présentes à
Sept mille cinq cents livres,
au lieu des Trois mille cinq cents Livres stipulées au Bail auquel ils dérogent expressément à cet égard seulement, et qu’ils Confirment pour le surplus des Clauses et Conditions y insérées.
En conséquence sadite Excellence s’oblige de payer à M. le Comte de Langeac par forme de Supplément et addition au prix dudit bail Quatre Mille livres aux mêmes époques et de la même maniere que doivent être payées les Trois Mille cinq Cents livres stipulées audit bail; Ce qui composera Un loyer total de Sept Mille cinq cents livres par année; [desquelles Quatre mille livres elle s’oblige de payer aussitôt son entrée en Jouissance à M. Le Comte de Langeac, Deux mille livres pour raison des six mois qu’elle doit payer d’avance aux termes du bail susdatté, à imputer sur les six derniers mois de sa Jouissance; en sorte que lesdites deux mille livres réunies aux Dix Sept cent cinquante livres qu’elle payera Conformément audit bail, formeront une Somme totale de trois mille Sept cent cinquante livres.]
De sa part, Monsieur le Comte de Langeac consent que sadite Excellence, même après l’Expiration des Neuf années, pendant lesquelles Il lui est loisible de Jouir desdits hôtel et dépendances, aux Termes du bail susdaté, continuë d’en Jouir à titre de tacite reconduction, tant qu’Elle le Jugera à propos, sur le pied de Sept mille Cinq cents livres par année, qui seront payées aux Epoques  et de la manière que les Loyers précédents l’auront été, et en accomplissant au surplus par elle toutes les autres Charges, Clauses et Conditions stipulées audit bail qui demeurera dans toute sa force Et Vertu comme s’il n’était pas expiré, et que M. le Comte de Langeac s’oblige même de renouveller à toutes requisitions.
Fait double à Paris le Cinq Septembre, Mil sept cent quatre vingt cinq
approuvé l’ecriture cy dessus et des autres parts Le Ct. de Lespinasse Langeac
approuvé l’ecriture cy-dessus et des autres parts
Th: Jefferson
[30 Mch. 1789]
Entre les soussignés
Mondit Seigneur Comte de Langeac
et Son Excellence Thomas Jefferson, tous deux nommés et qualiffiés au Sous Seing privé cidessus et des autres parts,
a été dit, Convenu et arreté ce qui suit.
Savoir, que par acte passé devant Me. Lefebure de St. Maur et son Confrere, notaires à Paris, ce Jourdhuy, dont la minutte est en Suitte du bail enoncé au Sous seing privé ci dessus et des autres parts, ils ont prorogé volontairement la durée Dudit bail pour trois années qui Commenceront le premier avril prochain aux memes Conditions, mais que le prix dudit bail a été moderé à la somme de Trois mille Livres de Loyer par année au lieu de celle de trois mille Cinq Cent Livres, à quoi le loyer etait fixé par ledit premier bail.
Mais ils declarent que cette fixation à la somme de Trois Mille Livres n’a été determinée que par des motifs particuliers, et que le prix réel dudit loyer a été Convenu entr’eux et demeure irrevocablement fixé par ces présentes à la somme de Six Mille Livres, au lieu de trois mille livres Stipulées à ladite prorogation dudit bail à laquelle ils derogent expressement à cet egard seulement, et qu’ils confirment pour le surplus des clauses et Conditions y insérées, Se reportant pour le Surplus aux clauses et Conditions portées au Sous Seing privé des autres parts, et renouvelant par ces présentes Les obligations qu’ils ont Contractées l’un envers l’autre, tant par cedit sous seing privé que par ledit bail.
Fait double à Paris, Le trente mars mil sept Cent quatre vingt neuf.
Approuvé l’ecriture cy dessus et des autres parts

Le Cte. de Lespinasse Langeac

 